 


110 HRES 847 EH: Recognizing the importance of Christmas and the Christian faith.
U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 847 
In the House of Representatives, U. S.,

December 11, 2007
 
RESOLUTION 
Recognizing the importance of Christmas and the Christian faith. 
 
 
Whereas Christmas, a holiday of great significance to Americans and many other cultures and nationalities, is celebrated annually by Christians throughout the United States and the world;  
Whereas there are approximately 225,000,000 Christians in the United States, making Christianity the religion of over three-fourths of the American population;  
Whereas there are approximately 2,000,000,000 Christians throughout the world, making Christianity the largest religion in the world and the religion of about one-third of the world population;  
Whereas Christians and Christianity have contributed greatly to the development of western civilization;  
Whereas the United States, being founded as a constitutional republic in the traditions of western civilization, finds much in its history that points observers back to its Judeo-Christian roots;  
Whereas on December 25 of each calendar year, American Christians observe Christmas, the holiday celebrating the birth of their savior, Jesus Christ;  
Whereas for Christians, Christmas is celebrated as a recognition of God’s redemption, mercy, and Grace; and  
Whereas many Christians and non-Christians throughout the United States and the rest of the world, celebrate Christmas as a time to serve others: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the Christian faith as one of the great religions of the world;  
(2)expresses continued support for Christians in the United States and worldwide;  
(3)acknowledges the international religious and historical importance of Christmas and the Christian faith;  
(4)acknowledges and supports the role played by Christians and Christianity in the founding of the United States and in the formation of the western civilization;  
(5)rejects bigotry and persecution directed against Christians, both in the United States and worldwide; and  
(6)expresses its deepest respect to American Christians and Christians throughout the world.  
 
Lorraine C. Miller,Clerk.
